Accepting that petitioner tripped over an indentation in a tile floor in the precinct house where she was on duty, she did not establish, as a matter of law, that her injury was the result of a sudden, unexpected circumstance (see, Matter of Starnella v Bratton, 92 NY2d 836, 839). There is no evidence in the record as to the size or depth of the indentation, or even that it was more than trivial (the PBA consultant conceded that photographs of the accident scene were not taken until after the station house had been renovated and “did not show anything”). Nor is there evidence that the indentation was of recent origin or that petitioner had been unaware of it. Concur — Andrias, J.P., Rosenberger, Wallach, Rubin and Gonzalez, JJ.